DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/31/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Wang and Bruls does not explicitly teach obtaining a first coded picture segment group from the bit stream as a single entity, wherein the one or more coded picture segments in the first picture segment group are contiguous in the bit stream and belong to a same viewpoint.
In response, the examiner respectfully disagrees.  Bruls teaches Bruls teaches that the arrangement of FIG. 9 may be used. In the example, the 28 views of the multi-view display 803 are divided into three groups of contiguous views. A first group of contiguous views is formed by views 18-28. These views are used to render the right eye image, i.e. they are used to render an image generated for the right eye of the viewer. A second group of contiguous views is formed by views 01-11. These views are used to render the left eye image, i.e. they are used to render an image generated for the lift eye of the viewer. Thus, views 01-11 render an image corresponding to a viewing angle of a scene for the left eye and views 18-28 render an image corresponding to a viewing angle of a scene for the right eye. Thus, together the two groups render a three dimensional representation of a scene.  It will be appreciated that as appropriate the term “viewer” is used in accordance with conventional practice in the field and may 
The receiver 805 is coupled to a first image generator 807 which generates images, referred to as first images, for views of the first group of contiguous views of the multi-view display 803. The first image generator 807 generates the images to correspond to a right eye viewing angle of the scene, i.e. the image is generated as the image which is intended to be received by the right eye. For example, if a stereo image is received by the receiver 805, the first image generator 807 may for example generate the first images to directly be the received image for the right eye. The first image generator 807 is coupled to the multi-view display 803 and the first images are provided to the appropriate views of the multi-view display 803, i.e. to views 18-28 in the specific example. All of the first images may typically be the same image, i.e. the same image is provided to views 18-28.  The receiver 805 is furthermore coupled to a second image 
To further clarify, Bruls teaches that the images may be represented in any suitable form in the drive signal, including e.g. providing some images as common images for a plurality of views, as encoded or unencoded images, directly as drive signals for pixels of the display.  [0027].  Further, an image is represented by pixels.  Because the claim does not recite the definition of coded picture segments, under the broadest reasonable interpretation, an image represented by pixels can be considered coded.
Further, Wang teaches coded image picture segments in bitstream.  [0120] – [0123].  However, Wang does not teach “the one or more coded picture segments in the first picture segment group are contiguous in the bitstream and belong to a same viewpoint.”  One of ordinary skill in the art before the effective filing date of the claimed invention would consult Bruls because Bruls is an analogous art.  Bruls’ teaching provides the technique of arranging picture data such that the one or more coded picture segments in the first picture segment group are contiguous in the bitstream and belong to a same viewpoint.  Such incorporation would yield the benefit of allowing improved rendering of three dimensional images.  [0022]. 
Finally, Bruls obtains the first coded picture segment group by generating the images from the received bit stream.  The claim does not recite how the first coded 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TAT C CHIO/           Primary Examiner, Art Unit 2486